Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 1 of 92 PageID #: 829



                        UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

DAMONIE EARL, LINDA RUGG, ALESA                  §
BECK, TIMOTHY BLAKEY, JR.,                       §
STEPHANIE BLAKEY, MARISA                         §
THOMPSON, MUHAMMAD MUDDASIR                      §
KHAN, ELIZABETH COOPER, JOHN                     §
ROGERS, VALERIE MORTZ-ROGERS,                    §
and LAKESHA GOGGINS, each                        §
individually and on behalf of all others         §
similarly situated,                              §
                                                 §        Civil Action No. 4:19-cv-00507
       Plaintiffs,                               §
                                                 §
v.                                               §
                                                 §
THE BOEING COMPANY and                           §
SOUTHWEST AIRLINES CO.,                          §
                                                 §
       Defendants.                               §

                  SOUTHWEST’S ANSWER TO PLAINTIFFS’
          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

Michael A. Swartzendruber (Lead Counsel)             Geraldine W. Young
State Bar No. 19557702                               State Bar No. 24084134
Jason K. Fagelman                                    NORTON ROSE FULBRIGHT US LLP
State Bar No. 00796525                               1301 McKinney St., Suite 5100
James V. Leito IV                                    Houston, TX 77010
State Bar No. 24054950                               Telephone: (713) 651-5151
Philip A. Tarpley                                    Facsimile: (713) 651-5246
State Bar No. 24098501                               geraldine.young@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US LLP
2200 Ross Ave., Suite 3600
Dallas, TX 75201
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
michael.swartzendruber@nortonrosefulbright.com
jason.fagelman@nortonrosefulbright.com
james.leito@nortonrosefulbright.com
philip.tarpley@nortonrosefulbright.com

                      Attorneys for Defendant Southwest Airlines Co.
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 2 of 92 PageID #: 830



       Defendant Southwest Airlines Co. (“Defendant” or “Southwest”) files this Answer to the

Class Action Complaint and Demand for Jury Trial (the “Complaint”) of Plaintiffs Damonie Earl,

Linda Rugg, Alesa Beck, Timothy Blakey, Jr., Stephanie Blakey, Marisa Thompson, Muhammad

Muddasir Khan, Elizabeth Cooper, John Rogers, Valeria Mortz-Rogers, and Lakesha Goggins

(ECF No. 1), as follows:

                                        INTRODUCTION

       1.      Southwest admits that it filed a Form 10-K with the United States Securities and

Exchange Commission (“SEC”) on February 17, 2018, the text of which speaks for itself.

Southwest denies all remaining allegations in Paragraph 1.

       2.      Southwest denies the allegations in Paragraph 2. Southwest specifically denies that

it lied to and/or defrauded customers, regulators, its own pilots, or its own employees.

       3.      Southwest denies the allegations in Paragraph 3.

       4.      Southwest denies the allegations in Paragraph 4.

       5.      Southwest denies the allegations in Paragraph 5 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 5 and therefore denies them on that basis.

       6.      Southwest denies the allegations in Paragraph 6.

       7.      Southwest denies the allegations in Paragraph 7. Specifically, Southwest denies

that it would ever knowingly risk the lives of its customers, its pilots, and its other employees.

       8.      Southwest denies the allegations in Paragraph 8 that pertain to Southwest.

Southwest additionally, specifically, and vehemently denies that “the 737 MAX 8 was so defective

and poorly designed that it could easily kill you.” Southwest lacks the knowledge or information

sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in Paragraph 8.

       9.      Southwest denies the allegations in Paragraph 9.


                                                  1
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 3 of 92 PageID #: 831



       10.     Southwest denies Plaintiffs’ allegations in Paragraph 10.

       11.     Southwest denies the allegations in Paragraph 11.

       12.     Southwest admits that it has ordered 737 MAX 8 aircraft from Boeing and admits

that Airbus manufactures the A320neo. Southwest denies all remaining allegations in Paragraph

12, including the allegations contained within the footnote attached to this Paragraph.

       13.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 13 and therefore denies them on that basis.

       14.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 14 and therefore denies them on that basis.

       15.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 15, the footnote attached to Paragraph 15, and the

image included below Paragraph 15 and therefore denies them on that basis.

       16.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 16 and therefore denies them on that basis.

       17.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 17 and therefore denies them on that basis.

       18.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 18 and therefore denies them on that basis.

       19.     Southwest denies the allegations in Paragraph 19 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 19 and therefore denies them on that basis.

       20.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 20 and therefore denies them on that basis.




                                                 2
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 4 of 92 PageID #: 832



       21.     Southwest denies the allegations in Paragraph 21 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 21 and therefore denies them on that basis.

       22.     Southwest admits that it received a delivery of MAX 8 aircraft from Boeing on

August 29, 2017, that Southwest had contracts with Boeing, and that Southwest was a launch

customer for the MAX 8. Southwest denies the remaining allegations in Paragraph 22.

       23.     Southwest denies the allegations in Paragraph 23.

       24.     Southwest denies the allegations in Paragraph 24.

       25.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 25 and therefore denies them on that basis.

       26.     Southwest denies the allegations in Paragraph 26 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 26 and therefore denies them on that basis.

       27.     Southwest denies the allegations in Paragraph 27 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 27 and therefore denies them on that basis.

       28.     Southwest denies the allegations in Paragraph 28 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 28 and therefore denies them on that basis.

       29.     Southwest denies the allegations in Paragraph 29 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 29 and therefore denies them on that basis.

       30.     Southwest denies the allegations in Paragraph 30.




                                                 3
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 5 of 92 PageID #: 833



       31.     Southwest denies the allegations in Paragraph 31.

       32.     Southwest denies the allegations in Paragraph 32 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 32 and therefore denies them on that basis.

       33.     Southwest admits that it provided its pilots with training based on, among other

things, information received from Boeing.        Southwest denies the remaining allegations in

Paragraph 33 that pertain to Southwest. Southwest lacks the knowledge or information sufficient

to form a belief about the truth of Plaintiffs’ remaining allegations in Paragraph 33 and therefore

denies them on that basis, including the allegations contained within the footnote attached to this

Paragraph.

       34.     Southwest denies the allegations in Paragraph 34.

       35.     Southwest denies the allegations in Paragraph 35 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 35 and therefore denies them on that basis.

       36.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 36 and therefore denies them on that basis.

       37.     Southwest denies the allegations in Paragraph 37 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 37 and therefore denies them on that basis.

       38.     Southwest denies the allegations in Paragraph 38 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 38 and therefore denies them on that basis.




                                                 4
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 6 of 92 PageID #: 834



       39.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 39 and therefore denies them on that basis.

       40.     Southwest admits that, on March 13, 2019, the Federal Aviation Administration

(“FAA”) issued an “Emergency Order of Prohibition” that grounded Boeing 737 MAX 8 aircraft

(A) operated by U.S.-certified operators and (B) operated in the United States. Southwest admits

that there were cancelled flights, along with ticket refunds, modification of flight routes, and

schedules after the grounding. Southwest denies all remaining allegations in Paragraph 40.

       41.     Southwest denies the allegations in Paragraph 41 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 41 and therefore denies them on that basis.

       42.     Southwest denies the allegations in Paragraph 42 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 42 and therefore denies them on that basis.

       43.     Southwest denies the allegations in Paragraph 43.

       44.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 44 and therefore denies them on that basis.

       45.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 45 and therefore denies them on that basis.

       46.     Southwest denies the allegations in Paragraph 46 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 46 and therefore denies them on that basis.

       47.     Southwest admits that Southwest passengers flew on the MAX 8 between October

2017 and March 2019. Southwest denies all remaining allegations in Paragraph 47 that pertain to




                                                 5
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 7 of 92 PageID #: 835



Southwest. Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 47 and therefore denies them on that basis.

                                            PARTIES

I.     Defendants

       48.      Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 48 and therefore denies them on that basis.

       49.      Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 49 and therefore denies them on that basis.

       50.      Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 50 and therefore denies them on that basis.

       51.      Southwest admits the allegations in Paragraph 51.

II.    Plaintiffs

       52.      Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in the first sentence of Paragraph 52, about whether Plaintiffs

themselves “purchased tickets,” and therefore denies them on that basis. Southwest states that the

second and third sentences in Paragraph 52 contain legal conclusions and therefore no answer is

required. To the extent an answer is required, Southwest denies Plaintiffs’ allegations in the second

and third sentences of Paragraph 52.

       53.      Southwest states that Paragraph 53 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest denies Plaintiffs’ allegations in

Paragraph 53.

       54.      Southwest states that Paragraph 54 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest denies Plaintiffs’ allegations in

Paragraph 54.


                                                 6
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 8 of 92 PageID #: 836



       55.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the name of Linda Rugg for flight(s) between August 29, 2017, and March 13, 2019.

Southwest denies the allegation about a “Class Period.” Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in

Paragraph 55 and therefore denies them on that basis.

       56.     Southwest denies the allegation about a “Class Period.” Southwest lacks the

knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 56 and therefore denies them on that basis.

       57.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the name of Alisa Beck for flight(s) between August 29, 2017, and March 13, 2019.

Southwest denies the allegation about a “Class Period.” Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in

Paragraph 57 and therefore denies them on that basis.

       58.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the names of Timothy Blakey, Jr. and Stephanie Blakey for flight(s) between August 29,

2017, and March 13, 2019. Southwest denies the allegation about a “Class Period.” Southwest

lacks the knowledge or information sufficient to form a belief about the truth of Plaintiffs’

allegations in Paragraph 58 and therefore denies them on that basis.

       59.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the name of Marisa Thompson for flight(s) between August 29, 2017, and March 13, 2019.

Southwest denies the allegation about a “Class Period.” Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in

Paragraph 59 and therefore denies them on that basis.




                                                7
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 9 of 92 PageID #: 837



       60.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the name(s) of Elizabeth Cooper for flight(s) between August 29, 2017, and March 13, 2019.

Southwest denies the allegation about a “Class Period.” Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in

Paragraph 60 and therefore denies them on that basis.

       61.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the name of Damonie Earl for flight(s) between August 29, 2017, and March 13, 2019.

Southwest denies the allegation about a “Class Period.” Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in

Paragraph 61 and therefore denies them on that basis.

       62.     Southwest admits that one or more tickets to fly on a Southwest aircraft were issued

under the names of John Rogers and Valerie Mortz-Rogers for flight(s) between August 29, 2017,

and March 13, 2019. Southwest denies the allegation about a “Class Period.” Southwest lacks the

knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 62 and therefore denies them on that basis.

       63.     Upon information and belief, Southwest denies that one or more tickets to fly on a

Southwest aircraft were issued under the name of Lakesha Goggins for flight(s) between August

29, 2017, and March 13, 2019. Southwest lacks the knowledge or information sufficient to form

a belief about the truth of Plaintiffs’ remaining allegations in Paragraph 63 and therefore denies

them on that basis.

       64.     Southwest states that Paragraph 64 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest acknowledges that Plaintiffs

are attempting to certify this lawsuit as a class action but denies that certification is warranted.




                                                   8
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 10 of 92 PageID #: 838



                                 JURISDICTION AND VENUE

        65.    Southwest states that Paragraph 65 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest denies that the Court has subject

matter jurisdiction over this action, that Southwest has violated any statute under which Plaintiffs

have instituted this action, denies each and every other allegation in Paragraph 65, and denies that

Plaintiffs are entitled to relief in any amount under any statute under which Plaintiffs have initiated

this action.

        66.    Southwest states that Paragraph 66 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest denies Plaintiffs’ allegations

in Paragraph 66.

        67.    Southwest states that Paragraph 67 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest admits that it is a Texas

corporation with its principal place of business in Dallas, Texas but, otherwise, denies the

allegations in Paragraph 67 and footnote 5 that pertain to Southwest. Southwest lacks the

knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 67 and therefore denies them on that basis.

        68.    Southwest states that Paragraph 68 contains legal conclusions and therefore no

answer is required. To the extent an answer is required, Southwest denies Plaintiffs’ allegations

in Paragraph 68. Southwest specifically denies that it engaged in any purported “conspiracy” or

committed any “potential wire fraud.”




                                                  9
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 11 of 92 PageID #: 839



                                              FACTS

I.     The Southwest and Boeing Relationship: No “Relationship Like It in the History of
       the Airline Industry.” 1

       69.     Southwest admits that Herb Kelleher was a founder of Southwest and that in the

late 1990s Philip Condit was the CEO of Boeing.            Southwest denies Plaintiffs’ remaining

allegations in Paragraph 69.

       70.     Southwest denies the allegations in Paragraph 70.

       71.     Southwest admits that it took delivery of Boeing 737 aircraft in 1971. Southwest

denies the remaining allegations in Paragraph 71.

       72.     Southwest admits that it has been a launch customer for one or more of Boeing’s

737 model aircraft. Southwest denies the remaining allegations in Paragraph 72 that pertain to

Southwest. Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 72 and therefore denies them on that basis.

       73.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 73 and therefore denies them on that basis.

       74.     Southwest denies the allegations in Paragraph 74.

       75.     Southwest denies that it has a collusive relationship of any form with Boeing.

Southwest denies Plaintiffs’ allegations in the second and third sentences of Paragraph 75 in that

they paraphrase, mischaracterize, and fail to set forth completely the full content and context of an

alleged Wall Street Journal publication. Southwest denies the allegations in the fourth and fifth

sentences of Paragraph 75.



1
 Southwest copies the headings and subheadings from Plaintiffs’ Original Complaint for organizational
purposes only. Although no answer is required in response to allegations in headings and subheadings,
Southwest denies all of the allegations contained within all of the headings and/or subheadings within
Plaintiffs’ Original Complaint.


                                                 10
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 12 of 92 PageID #: 840



       76.     Southwest denies the allegations in Paragraph 76.

       77.     Southwest denies the allegations in Paragraph 77.

       78.     Southwest denies the allegations in Paragraph 78.

       79.     Southwest denies the allegations in Paragraph 79.

       80.     Southwest admits that it does not currently fly Airbus aircraft. Southwest denies

Plaintiffs’ remaining allegations in Paragraph 80.

       81.     Southwest denies the allegations in Paragraph 81.

       82.     Southwest admits that it has employed former Boeing employees but otherwise

denies Plaintiffs’ remaining allegations in Paragraph 82 that pertain to Southwest. Southwest lacks

the knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 82 and therefore denies them on that basis.

       83.     Southwest denies the allegations in Paragraph 83.

       84.     Southwest admits that its current commercial fleet consists of only Boeing 737s

and that, in its filings, it has reported orders and options for 737 MAX aircraft. Southwest lacks

the knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 84 and therefore denies them on that basis.

       85.     Southwest admits that it receives economic benefits from its business model.

Southwest denies Plaintiffs’ remaining allegations in Paragraph 85 in that they paraphrase,

mischaracterize, and fail to set forth completely the full content and context of the alleged

statements.

       86.     Southwest admits that the excerpted statement quoted by Plaintiffs in Paragraph 86

has appeared in at least one of its filings with the SEC, the text of which speaks for itself.

Southwest denies the remaining allegations in Paragraph 86.




                                                11
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 13 of 92 PageID #: 841



       87.     Southwest denies the allegations in Paragraph 87.

       88.     Southwest admits that an incident on a Boeing 737-700 occurred on April 17, 2018,

and that a passenger died. Southwest denies the remaining allegations in Paragraph 88.

       89.     Southwest denies the allegations in Paragraph 89.

       90.     Southwest denies the allegations in Paragraph 90.

       91.     Southwest admits that it took delivery of twenty-six new 737-800 aircraft and one

pre-owned Boeing 737-700 from a third party during 2018 and admits that, as of December 31,

2018, Southwest had firm orders in place with Boeing for 219 MAX 8 aircraft and thirty 737 MAX

7 aircraft. Southwest denies the remaining allegations in Paragraph 91.

       92.     Southwest denies the allegations in Paragraph 92.

       93.     Southwest denies the allegations in Paragraph 93.

       94.     Southwest denies the allegations in Paragraph 94.

II.    The Development of the 737 MAX 8 and Its Fatal Design

       95.     Southwest admits that Boeing and Airbus sell competing products. Southwest lacks

the knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 95 and therefore denies them on that basis.

       96.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 96 and therefore denies them on that basis.

       A.      Boeing’s Rapid Response to Airbus

       97.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 97 and therefore denies them on that basis.

       98.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 98 and therefore denies them on that basis.




                                                 12
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 14 of 92 PageID #: 842



       99.     Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 99 and therefore denies them on that basis.

       100.    Southwest admits that the Boeing 737 MAX 8 had different engines than Boeing’s

737-800NG. Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 100 and therefore denies them on that basis.

       101.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 101 and therefore denies them on that basis.

       102.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 102 and therefore denies them on that basis.

       103.    Southwest states that Paragraph 103 contains alleged excerpted legal statements

and conclusions and therefore no answer is required. To the extent an answer is required,

Southwest denies Plaintiffs’ allegations in Paragraph 103 in that they paraphrase, mischaracterize,

and fail to set forth completely the full content and context of the cited materials.

       B.      The Maneuvering Characteristics Augmentation System

       104.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 104 and therefore denies them on that basis.

       105.    Southwest admits that Boeing added the Maneuvering Characteristics

Augmentation System, or MCAS, to the MAX 8. Southwest lacks the knowledge or information

sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in Paragraph 105 and

therefore denies them on that basis.

       106.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 106 and therefore denies them on that basis.

       107.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 107 and therefore denies them on that basis.


                                                 13
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 15 of 92 PageID #: 843



       C.      The MCAS’s Defective Design

       108.    Southwest denies that it “well knew” anything about the MCAS’s alleged defective

design. Southwest lacks the knowledge or information sufficient to form a belief about the truth

of Plaintiffs’ remaining allegations in Paragraph 108 and therefore denies them on that basis.

               1. The Single Sensor Aspect

       109.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 109 and therefore denies them on that basis.

       110.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 110 and therefore denies them on that basis.

       111.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 111 and therefore denies them on that basis.

       112.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 112 and therefore denies them on that basis.

       113.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 113 and therefore denies them on that basis.

       114.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 114 and therefore denies them on that basis.

               2. The Failure-Rate Aspect

       115.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 115 and therefore denies them on that basis.

       116.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 116 and therefore denies them on that basis.

       117.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 117 and therefore denies them on that basis.


                                                14
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 16 of 92 PageID #: 844



       118.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 118 and therefore denies them on that basis.

       119.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 119 and therefore denies them on that basis.

               3. The Disagree Aspect

       120.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 120 and therefore denies them on that basis.

       121.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 121 and therefore denies them on that basis.

       122.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 122 and therefore denies them on that basis, including

the allegations contained within the footnote attached to this Paragraph.

       123.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 123 and therefore denies them on that basis.

       124.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 124 and therefore denies them on that basis.

       125.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 125 and therefore denies them on that basis.

               4. The Secrecy Aspect

       126.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 126 and therefore denies them on that basis.

       127.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 127 and therefore denies them on that basis.




                                                15
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 17 of 92 PageID #: 845



       128.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 128 and therefore denies them on that basis.

       129.    Southwest denies the allegation in Paragraph 129 that it “said nothing about the

MCAS to avoid the significant costs of having to train pilots in simulators or to prepare them for

failure modes unique to the MAX 8, including any malfunction of the MAX 8’s AoA Sensors or

an error that would cause the MCAS to push aircraft into a nose-down position and dive towards

the ground.” Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 129 and therefore denies them on that basis.

       130.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 130 and therefore denies them on that basis.

       131.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 131 and therefore denies them on that basis.

               5. The Manual-Disengagement Aspect

       132.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 132 and therefore denies them on that basis.

       133.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 133 and therefore denies them on that basis.

       134.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 134 and therefore denies them on that basis.

       135.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 135 and therefore denies them on that basis.

       136.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 136 and therefore denies them on that basis.




                                                16
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 18 of 92 PageID #: 846



       137.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 137 and therefore denies them on that basis.

       138.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 138 and therefore denies them on that basis.

       139.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 139 and therefore denies them on that basis.

               6. The Machine-Over-Man Aspect

       140.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 140 and therefore denies them on that basis.

       141.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 141 and therefore denies them on that basis.

       142.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 142 and therefore denies them on that basis.

       143.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 143 and therefore denies them on that basis.

       144.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 144 and therefore denies them on that basis.

       145.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 145 and therefore denies them on that basis.

       146.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 146 and therefore denies them on that basis.

       147.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 147 and therefore denies them on that basis.




                                                17
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 19 of 92 PageID #: 847



       148.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 148 and therefore denies them on that basis.

       149.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 149 and therefore denies them on that basis.

       150.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 150 and therefore denies them on that basis.

       151.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 151 and therefore denies them on that basis, including

the allegations contained within the footnote attached to this Paragraph.

       D.      Boeing’s Misrepresentations to Regulators and the MAX 8 Approval Process

       152.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 152 and therefore denies them on that basis.

       153.    Southwest admits that the FAA operates the “Organization Designation

Authorization Program” through which it has the power to delegate aspects of the certification

process. Southwest lacks the knowledge or information sufficient to form a belief about the truth

of Plaintiffs’ remaining allegations in Paragraph 153 and therefore denies them on that basis.

       154.    Southwest admits that the FAA operates the “Organization Designation

Authorization Program” through which it has the power to delegate aspects of the certification

process. Southwest lacks the knowledge or information sufficient to form a belief about the truth

of Plaintiffs’ remaining allegations in Paragraph 154 and therefore denies them on that basis.

       155.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 155 and therefore denies them on that basis.

       156.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 156 and therefore denies them on that basis.


                                                18
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 20 of 92 PageID #: 848



       157.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 157 and therefore denies them on that basis.

       158.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 158 and therefore denies them on that basis.

       159.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 159 and therefore denies them on that basis.

       160.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 160 and therefore denies them on that basis.

       161.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 161 and therefore denies them on that basis.

       162.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 162 and therefore denies them on that basis.

       163.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 163 and therefore denies them on that basis, including

the allegations contained within the footnote attached to this Paragraph.

       E.      Southwest’s Involvement with the Development, Specification, and Testing of
               the MAX 8.

       164.    Southwest denies the allegations in Paragraph 164 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 164 and therefore denies them on that basis.

       165.    Southwest denies the allegations in Paragraph 165 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 165 and therefore denies them on that basis.




                                                19
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 21 of 92 PageID #: 849



       166.    Southwest denies the allegations in Paragraph 166 in that they paraphrase,

mischaracterize, and fail to set forth completely the full content and context of the alleged

statement.

       167.    Southwest admits that it placed its first order of MAX 8 aircraft in 2011 and that it,

along with other airlines, participated in certain aspects of testing the MAX 8. Southwest denies

the remaining allegations in Paragraph 167.

       168.    Southwest denies the allegations in the first two sentences of Paragraph 168.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 168 and therefore denies them on that basis.

       169.    Southwest denies the allegations in Paragraph 169 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 169 and therefore denies them on that basis.

       170.    Southwest denies the allegations in Paragraph 170.

       171.    Southwest denies the allegations in Paragraph 171 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 171 and therefore denies them on that basis.

       172.    Southwest denies the allegations in Paragraph 172 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 172 and therefore denies them on that basis.

       173.    Southwest admits that it took delivery of its first MAX 8 on August 29, 2017.

Southwest denies the remaining allegations in Paragraph 173.

       174.    Southwest admits that it performed inspections of the MAX 8 after it took delivery

of the MAX 8 aircraft. Southwest denies the remaining allegations in Paragraph 174.




                                                20
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 22 of 92 PageID #: 850



       175.    Southwest admits that its purchase agreement with Boeing relating to the MAX 8

contains provisions regarding features of the MAX 8, as well as multiple provisions, tables, and

exhibits, and that versions of that agreement were filed with the SEC. Southwest denies the

remaining allegations in Paragraph 175.

       176.    Southwest admits that its purchase agreement with Boeing relating to the MAX 8

contains provisions regarding features of the MAX 8 and pricing. Southwest denies the remaining

allegations in Paragraph 176.

       177.    Southwest admits that it issued a press release on October 1, 2017, excerpts from

which are quoted in Paragraph 177. Southwest denies the remaining allegations in Paragraph 177

to the extent they paraphrase, mischaracterize, and fail to set forth completely the full content and

context of the press release.

       178.    Southwest denies the allegations in Paragraph 178 in that they paraphrase,

mischaracterize, and fail to set forth completely the full content and context of the alleged

statement.

III.   The Crash of Lion Air Flight 610

       A.      The Crew Struggles for Eleven Minutes with the MCAS Before All Aboard
               Perish

       179.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 179 and therefore denies them on that basis.

       180.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 180 and therefore denies them on that basis.

       181.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 181 and therefore denies them on that basis.




                                                 21
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 23 of 92 PageID #: 851



       182.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 182 and therefore denies them on that basis.

       183.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 183 and therefore denies them on that basis.

       184.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 184 and therefore denies them on that basis.

       B.      Boeing’s Response to Lion Air Crash

       185.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 185 and therefore denies them on that basis.

       186.    Southwest admits that the FAA issued an airworthiness directive on November 7,

2018, the text of which speaks for itself. Southwest denies the remaining allegations in Paragraph

186.

       187.    Southwest admits that the FAA’s November 7, 2018 airworthiness directive did not

mention MCAS. Southwest denies the remaining allegations in Paragraph 187.

       188.    Southwest admits that the FAA issued an airworthiness directive on November 7,

2018, the text of which speaks for itself. Southwest denies the remaining allegations in Paragraph

188.

       189.    Southwest admits that the FAA issued an airworthiness directive on November 7,

2018, the text of which speaks for itself. Southwest denies the remaining allegations in Paragraph

189.

       190.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 190 and therefore denies them on that basis.

       191.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 191 and therefore denies them on that basis.


                                                22
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 24 of 92 PageID #: 852



       192.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 192 and therefore denies them on that basis.

       193.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 193 and therefore denies them on that basis.

       194.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 194 and therefore denies them on that basis.

       195.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 195 and therefore denies them on that basis.

       196.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 196 and therefore denies them on that basis.

       197.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 197 and therefore denies them on that basis.

       198.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 198 and therefore denies them on that basis.

       199.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 199 and therefore denies them on that basis.

       C.      Southwest Makes False Statements Nearly Identical to Boeing’s and Quietly
               Installs AoA Indicators, Pretending They Were Always There

       200.    Southwest admits that the Lion Air incident in 2018 happened after the incident

that occurred on a Southwest flight on April 17, 2018. Southwest denies the remaining allegations

in Paragraph 200.

       201.    Southwest admits that its 10-K filing for 2018 with the SEC contains the language

quoted in Paragraph 201. Southwest denies the remaining allegations in Paragraph 201.

       202.    Southwest denies the allegations in Paragraph 202.



                                                23
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 25 of 92 PageID #: 853



       203.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 203 and therefore denies them on that basis.

       204.    Southwest denies the allegations in Paragraph 204 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 204 and therefore denies them on that basis.

       205.    Southwest denies the allegations in Paragraph 205.

       206.    Southwest admits that it communicated with its pilots regarding procedures for its

pilots at or around the time of the FAA’s November 7, 2018 airworthiness directive. Southwest

denies the remaining allegations in Paragraph 206.

       207.    Southwest denies the allegations in Paragraph 207.

       208.    Southwest denies the allegations in Paragraph 208.

       209.    Southwest denies the allegations in Paragraph 209.

       210.    Southwest denies the allegations in Paragraph 210 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 210 and therefore denies them on that basis.

       211.    Southwest denies the allegations in Paragraph 211 entirely and because they

paraphrase, mischaracterize, and fail to set forth completely the full content and context of the

alleged statements.

       212.    Southwest denies the allegations in Paragraph 212.

       213.    Southwest denies the allegations in Paragraph 213.

       214.    Southwest denies the allegations in Paragraph 214.

       215.    Southwest denies the allegations in Paragraph 215.




                                                24
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 26 of 92 PageID #: 854



       D.      Pilots Demand Answers

       216.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 216 and therefore denies them on that basis.

       217.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 217 and therefore denies them on that basis.

       218.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 218 and therefore denies them on that basis.

       219.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 219 and therefore denies them on that basis.

IV.    Disaster Strikes Again: The Crash of Ethiopian Airlines Flight 302

       A.      The Accident

       220.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 220 and therefore denies them on that basis.

       221.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 221 and therefore denies them on that basis.

       222.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 222 and therefore denies them on that basis.

       223.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 223 and therefore denies them on that basis.

       B.      The Immediate Aftermath and Southwest’s False Assurances of Safety

       224.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 224 and therefore denies them on that basis.

       225.    Southwest admits that airline passengers make decisions based on multiple factors,

including, but not limited to, airport location and flight time. Southwest denies the allegations to


                                                25
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 27 of 92 PageID #: 855



the extent they allege that Southwest has hidden anything from its passengers. Southwest lacks

the knowledge or information sufficient to form a belief about the truth of Plaintiffs’ remaining

allegations in Paragraph 225 and therefore denies them on that basis.

       226.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 226 and therefore denies them on that basis.

       227.    Southwest admits that the FAA issued a statement on March 11, 2019, that contains

the excerpted language quoted in Paragraph 227, the text of which speaks for itself.

       228.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 228 and therefore denies them on that basis.

       229.    Southwest admits that it issued a statement from its Twitter account on March 10,

2019, that contains the language quoted in Paragraph 229, which speaks for itself. Southwest

denies the remaining allegations in Paragraph 229.

       230.    Southwest denies the allegations in Paragraph 230.

       231.    Southwest admits that Paragraph 231 contains screenshots of two tweets from

Southwest Airlines, the text of which speaks for itself.       Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ allegations in Paragraph 231

regarding the two tweets by third parties and therefore denies them on that basis. Southwest denies

the remaining allegations in Paragraph 231.

       232.    Southwest denies the allegations in Paragraph 232.

       233.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 233 regarding the tweets by third parties and therefore

denies them on that basis. Southwest denies the remaining allegations in Paragraph 233.




                                                 26
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 28 of 92 PageID #: 856



       234.    Southwest admits that Paragraph 234 contains a screenshot of a tweet from

Southwest Airlines, the text of which speaks for itself. Southwest denies the remaining allegations

in Paragraph 234.

       235.    Southwest admits that Paragraph 235 contains a screenshot of a tweet from

Southwest Airlines, the text of which speaks for itself. Southwest lacks the knowledge or

information sufficient to form a belief about the truth of Plaintiffs’ allegations in Paragraph 235

regarding the two tweets by third parties and therefore denies them on that basis. Southwest denies

the remaining allegations in Paragraph 235.

       236.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 236 and therefore denies them on that basis.

       237.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 237 and therefore denies them on that basis.

       238.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 238 and therefore denies them on that basis.

       239.    Southwest denies the allegations in Paragraph 239 that pertain to Southwest

regarding Southwest’s use of “virtually identical words in their attempt to calm the markets and

signal safety to customers—demonstrating the careful coordination of the two companies’ false

messaging.” Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 239 and therefore denies them on that basis.

       240.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 240 and therefore denies them on that basis.




                                                27
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 29 of 92 PageID #: 857



        241.   Southwest admits that the FAA issued a statement on March 12, 2019, that contains

the excerpted language quoted in Paragraph 241, which speaks for itself. Southwest denies the

remaining allegations in Paragraph 241.

        242.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 242 and therefore denies them on that basis.

        243.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 243 and therefore denies them on that basis.

        244.   Southwest denies the allegations in Paragraph 244 and its footnote that pertain to

Southwest. Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 244 and therefore denies them on that basis.

        245.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 245 and therefore denies them on that basis.

        246.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 246 and therefore denies them on that basis.

        247.   Southwest denies the allegations in Paragraph 247 to the extent they purport to

apply to Southwest. Southwest lacks the knowledge or information sufficient to form a belief

about the truth of Plaintiffs’ remaining allegations in Paragraph 247 and therefore denies them on

that basis.

        248.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 248 and therefore denies them on that basis.

        249.   Southwest denies the allegations in Paragraph 249.

        C.     The FAA Finally Grounds the 737 MAX 8

        250.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 250 and therefore denies them on that basis.


                                                28
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 30 of 92 PageID #: 858



       251.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 251, including the allegations contained within the

footnote attached to the Paragraph, and therefore denies them on that basis.

       252.    Southwest admits that the FAA issued an Emergency Order of Prohibition on

March 13, 2019, which is quoted as an excerpt in Paragraph 252 and which speaks for itself.

       253.    Southwest admits that it canceled flights after March 13, 2019, but denies the

remaining allegations in Paragraph 253 to the extent they mischaracterize the cancellations.

V.     Southwest Admits that Boeing Had Failed to Install AoA Indicator Features Prior to
       the Lion Air Crash

       254.    Southwest denies the allegations in Paragraph 254.

       255.    Southwest admits that it made a statement on April 28, 2019, that contains the

excerpted language quoted in Paragraph 255, which speaks for itself. Southwest denies the

remaining allegations in Paragraph 255.

       256.    Southwest denies the allegations in Paragraph 256.

       257.    Southwest denies the allegations in Paragraph 257.

       258.    Southwest denies the allegations in Paragraph 258.

       259.    Southwest denies the allegations in Paragraph 259.

       260.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 260 and therefore denies them on that basis.

       261.    Southwest denies the allegations in Paragraph 261 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 261 and therefore denies them on that basis.




                                                29
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 31 of 92 PageID #: 859



VI.    Boeing Admits that the Cost of Fixing the MCAS Was “Immaterial”

       262.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 262 and therefore denies them on that basis.

       263.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 263 and therefore denies them on that basis.

       264.    Southwest denies the allegations in Paragraph 264, including the allegation that it,

“knowing that the grounding would be devastating to both Southwest and Boeing and their

ongoing pricing and backstopping agreement, told no one that a redesign was needed.” Southwest

lacks the knowledge or information sufficient to form a belief about the truth of Plaintiffs’

remaining allegations in Paragraph 264 and therefore denies them on that basis.

       265.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 265 and therefore denies them on that basis.

       266.    Southwest denies all allegations in Paragraph 266 regarding a “collusive

relationship” between Southwest and Boeing. Southwest lacks the knowledge or information

sufficient to form a belief about the truth of Plaintiffs’ remaining allegations in Paragraph 266 and

therefore denies them on that basis.

       267.    Southwest denies the allegations in Paragraph 267 that it “put profits above safety.”

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 267 and therefore denies them on that basis.

       268.    Southwest denies the allegations in Paragraph 268 that pertain to Southwest,

including the allegations that Southwest “knew what was required to properly fix the MCAS, but

. . . pretended that the installation of AoA Disagree Indicators—which should have been installed

on MAX 8 aircraft to begin with—would somehow eliminate the risk of crash associated with an

MCAS failure.” Southwest lacks the knowledge or information sufficient to form a belief about


                                                 30
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 32 of 92 PageID #: 860



the truth of Plaintiffs’ remaining allegations in Paragraph 268 and therefore denies them on that

basis.

VII.     Investigations into the Causes of the Tragedies

         269.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 269 and therefore denies them on that basis.

         270.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 270 and therefore denies them on that basis.

         271.   Southwest admits that it has received a subpoena in connection with the MAX.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 271 and therefore denies them on that basis.

         272.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 272 and therefore denies them on that basis.

         273.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 273 and therefore denies them on that basis.

         274.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 274 and therefore denies them on that basis.

         275.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 275 and therefore denies them on that basis.

         276.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 276 and therefore denies them on that basis, including

subparts 276(a) through 276(c).

         277.   Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 277 and therefore denies them on that basis.




                                                31
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 33 of 92 PageID #: 861



       278.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 278 and therefore denies them on that basis.

VIII. Boeing Admits That Its Handling of the Situation Surrounding the AoA Disagree
      Indicator Was a “Mistake”

       279.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 279 and therefore denies them on that basis.

       280.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 280 and therefore denies them on that basis.

       281.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 281 and therefore denies them on that basis.

       282.    Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ allegations in Paragraph 282 and therefore denies them on that basis.

       283.    Southwest denies the allegations in Paragraph 283 that pertain to Southwest,

including the allegation that Southwest was “in coordination” with Boeing and “falsely touted the

safety of the airplane and actively misled consumers—often using the same language.” Southwest

lacks the knowledge or information sufficient to form a belief about the truth of Plaintiffs’

remaining allegations in Paragraph 283 and therefore denies them on that basis.

       284.    Southwest denies the allegations in Paragraph 284 that pertain to Southwest.

Southwest lacks the knowledge or information sufficient to form a belief about the truth of

Plaintiffs’ remaining allegations in Paragraph 284 and therefore denies them on that basis.

       285.    Southwest admits it reported an average passenger fare of $151.64 (for 2018) in its

annual 2018 results. Southwest denies all remaining allegations in Paragraph 285.




                                                32
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 34 of 92 PageID #: 862



       286.    Southwest admits that it has provided financial figures to the SEC on a quarterly

and annual basis and that the numbers contained in those reports are accurate. Southwest denies

the remaining allegations in Paragraph 286.

       287.    Southwest denies the allegations in Paragraph 287, including allegations that

paraphrase, mischaracterize, and fail to set forth completely the full content and context of the

alleged statements.

       288.    Southwest denies the allegations in Paragraph 288, including allegations that

paraphrase, mischaracterize, and fail to set forth completely the full content and context of the

alleged statements.

                 INJURY TO AMERICAN AIRLINES TICKETHOLDERS

       289.    Paragraph 289 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 289 and specifically

denies that anyone was injured as a result of Southwest’s actions.

       290.    Southwest denies the allegations in Paragraph 290 that pertain to Southwest,

including all allegations that Southwest is liable in any way to American Airline ticketholders or

passengers. Southwest lacks the knowledge or information sufficient to form a belief about the

truth of Plaintiffs’ remaining allegations in Paragraph 290 and therefore denies them on that basis.

       291.    Paragraph 291 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 291.

       292.    Paragraph 292 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 292.

       293.    Paragraph 293 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 293.




                                                33
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 35 of 92 PageID #: 863



                                 CLASS ACTION ALLEGATIONS

        294.     Paragraph 294 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 294 and denies that

Plaintiffs are entitled to class certification.

                       The Nationwide Southwest Airlines Consumer Class

        295.     Paragraph 295 and the footnote attached to Paragraph 295 contain legal conclusions

to which no response is required. To the extent a response is required, Southwest denies the

allegations in Paragraph 295 and denies that Plaintiffs are entitled to class certification.

        296.     Paragraph 296 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 296 and denies that

Plaintiffs are entitled to class certification.

                       The Nationwide American Airlines Consumer Class

        297.     Paragraph 297 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 297.

        298.     Paragraph 298 and the footnote to Paragraph 298 contain legal conclusions to which

no response is required. To the extent a response is required, Southwest denies the allegations in

Paragraph 298 and the footnote to Paragraph 298 and denies that Plaintiffs are entitled to class

certification.

        299.     Paragraph 299 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 299 and denies that

Plaintiffs are entitled to class certification.

                                       The California Subclass

        300.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly


                                                  34
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 36 of 92 PageID #: 864



Plaintiffs can no longer seek certification of a “California Subclass.” In addition, Paragraph 300

and the footnote attached to Paragraph 300 contain legal conclusions to which no response is

required. To the extent an answer is required, Southwest denies the allegations in Paragraph 300

and the footnote attached to Paragraph 300.

       301.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “California Subclass.” In addition, Paragraph 301

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 301.

                                      The Florida Subclass

       302.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Florida Subclass.” In addition, Paragraph 302 and

the footnote attached to Paragraph 302 contain legal conclusions to which no response is required.

To the extent an answer is required, Southwest denies the allegations in Paragraph 302 and the

footnote attached to Paragraph 302.

       303.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Florida Subclass.” In addition, Paragraph 303

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 303.

                                      The Nevada Subclass

       304.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly


                                                35
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 37 of 92 PageID #: 865



Plaintiffs can no longer seek certification of a “Nevada Subclass.” In addition, Paragraph 304 and

the footnote attached to Paragraph 304 contain legal conclusions to which no response is required.

To the extent an answer is required, Southwest denies the allegations in Paragraph 304 and the

footnote attached to Paragraph 304.

       305.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Nevada Subclass.” In addition, Paragraph 305

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 305.

                                      The New York Subclass

       306.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “New York Subclass.” In addition, Paragraph 306

and the footnote attached to Paragraph 306 contain legal conclusions to which no response is

required. To the extent an answer is required, Southwest denies the allegations in Paragraph 306

and the footnote attached to Paragraph 306.

       307.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “New York Subclass.” In addition, Paragraph 307

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 307.

                                      The Arizona Subclass

       308.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly


                                               36
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 38 of 92 PageID #: 866



Plaintiffs can no longer seek certification of a “Arizona Subclass.” In addition, Paragraph 308 and

the footnote attached to Paragraph 308 contain legal conclusions to which no response is required.

To the extent an answer is required, Southwest denies the allegations in Paragraph 308 and the

footnote attached to Paragraph 308.

       309.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Arizona Subclass.” In addition, Paragraph 309

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 309.

                                      The Indiana Subclass

       310.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Indiana Subclass.” In addition, Paragraph 310 and

the footnote attached to Paragraph 310 contain legal conclusions to which no response is required.

To the extent an answer is required, Southwest denies the allegations in Paragraph 310 and the

footnote attached to Paragraph 310

       311.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Indiana Subclass.” In addition, Paragraph 311

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 311.

                                      The Georgia Subclass

       312.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly


                                                37
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 39 of 92 PageID #: 867



Plaintiffs can no longer seek certification of a “Georgia Subclass.” In addition, Paragraph 312 and

the footnote attached to Paragraph 312 contain legal conclusions to which no response is required.

To the extent an answer is required, Southwest denies the allegations in Paragraph 312 and the

footnote attached to Paragraph 312.

       313.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), all of Plaintiffs’ state-law claims have been dismissed and accordingly

Plaintiffs can no longer seek certification of a “Georgia Subclass.” In addition, Paragraph 313

contains legal conclusions to which no response is required. To the extent an answer is required,

Southwest denies the allegations in Paragraph 313.

                               Numerosity And Ascertainability

       314.    Paragraph 314 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 314.

       315.    Paragraph 315 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 315.

                               Predominance Of Common Issues

       316.    Paragraph 316 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 316, including

subparagraphs 316(a) through 316(r).

                                            Typicality

       317.    Paragraph 317 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 317.

                                   Adequate Representation

       318.    Paragraph 318 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 318.


                                                38
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 40 of 92 PageID #: 868



       319.    Paragraph 319 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 319.

                                           Superiority

       320.    Paragraph 320 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 320.

       321.    Paragraph 321 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 321.

       322.    Paragraph 322 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 322.

       323.    Paragraph 323 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 323.

       324.    Paragraph 324 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 324.

       325.    Southwest admits that Plaintiffs expressly disclaim any recovery in this action for

physical injury resulting from the MCAS Defect, as that term is defined in Plaintiffs’ Complaint.

The remainder of Paragraph 325 contains legal conclusions to which no response is required. To

the extent a response is required, Southwest denies the remaining allegations in Paragraph 325.

              REALLEGATION AND INCORPORATION BY REFERENCE

       326.    Southwest reasserts each of its responses to all of the preceding paragraphs

including, without limitation, all recited denials. Southwest denies each and every other allegation

in Paragraph 326.




                                                39
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 41 of 92 PageID #: 869



                                     CLAIMS FOR RELIEF

I.      Nationwide Claims

        A.       Federal Claims

                                          COUNT ONE:
                 Violation of 18 U.S.C. § 1962(c), The Racketeer Influenced and
                              Corrupt Organization Act, (“RICO”)
                   (All Plaintiffs Against Defendants Boeing and Southwest)

        327.     Southwest admits that Plaintiffs are attempting to bring this Count on behalf of a

proposed Nationwide Southwest Airlines Consumer Class and a proposed Nationwide American

Airlines Consumer Class, but denies that Plaintiffs are entitled to any relief and/or class

certification.

        328.     Paragraph 328 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 328.

        329.     Paragraph 329 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 329.

        330.     Paragraph 330 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 330.

                      THE BOEING-SOUTHWEST RICO ENTERPRISE

        331.     Paragraph 331 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 331, including

subparts 331(a) through 331(b).

        332.     Paragraph 332 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 332.

        333.     Paragraph 333 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 333.



                                                 40
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 42 of 92 PageID #: 870



       334.    Paragraph 334 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 334.

       335.    Paragraph 335 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 335.

       336.    Paragraph 336 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 336.

       337.    Paragraph 337 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 337.

                       PATTERN OF RACKETEERING ACTIVITY

       338.    Paragraph 338 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 338.

       339.    Paragraph 339 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 339.

       340.    Paragraph 340 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 340.

       341.    Paragraph 341 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 341.

       342.    Paragraph 342 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 342.

       343.    Paragraph 343 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 343, including

subparts 343(a) through 343(b).

       344.    Paragraph 344 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 344.


                                               41
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 43 of 92 PageID #: 871



       345.    Paragraph 345 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 345.

       346.    Paragraph 346 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 346.

       347.    Paragraph 347 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 347.

       348.    Paragraph 348 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 348.

       349.    Paragraph 349 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 349.

                                        COUNT TWO:
               Violation of 18 U.S.C. § 1962(d), The Racketeer Influenced and
                            Corrupt Organization Act, (“RICO”)
                  (All Plaintiffs Against Defendants Boeing and Southwest)

       350.    Southwest admits that Plaintiffs are attempting to bring this Count on behalf of a

proposed Nationwide Southwest Airlines Consumer Class and a proposed Nationwide American

Airlines Consumer Class, but denies that Plaintiffs are entitled to any relief.

       351.    Southwest reasserts each of its responses to all of the preceding paragraphs

including, without limitation, all recited denials. Southwest denies each and every other allegation

in Paragraph 351.

       352.    Paragraph 352 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 352.

       353.    Paragraph 353 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 353.




                                                 42
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 44 of 92 PageID #: 872



       354.    Paragraph 354 contains legal conclusions to which no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 354.

       B.      Common Law and State Law Claims

                                       COUNT THREE:
                                    Fraud By Concealment
                  (All Plaintiffs Against Defendants Boeing and Southwest)

       355.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 355 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 355.

       356.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 356 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 356.

       357.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 357 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 357.

       358.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 358 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the


                                               43
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 45 of 92 PageID #: 873



extent a response is required, Southwest denies the allegations in Paragraph 358, including

subparts 358(a) through 358(c).

       359.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 359 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 359.

       360.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 360 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 360.

       361.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 361 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 361.

       362.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 362 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 362.




                                               44
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 46 of 92 PageID #: 874



       363.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 363 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 363.

       364.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 364 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 364.

       365.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 365 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 365.

       366.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 366 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 366.

       367.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Three has been dismissed and therefore the Paragraphs

relating to Count Three are no longer live allegations. Because Paragraph 367 is no longer a live




                                               45
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 47 of 92 PageID #: 875



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 367.

                                        COUNT FOUR
                                  Fraud By Misrepresentation
                  (All Plaintiffs Against Defendants Boeing and Southwest)

       368.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 368 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 368.

       369.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 369 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 369.

       370.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 370 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 370.

       371.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 371 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 371.


                                               46
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 48 of 92 PageID #: 876



       372.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 372 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 372.

       373.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 373 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 373.

       374.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Four has been dismissed and therefore the Paragraphs

relating to Count Four are no longer live allegations. Because Paragraph 374 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 374.

                                        COUNT FIVE:
                                  Negligent Misrepresentation
                  (All Plaintiffs Against Defendants Boeing and Southwest)

       375.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs

relating to Count Five are no longer live allegations. Because Paragraph 375 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 375.

       376.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs


                                               47
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 49 of 92 PageID #: 877



relating to Count Five are no longer live allegations. Because Paragraph 376 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 376.

       377.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs

relating to Count Five are no longer live allegations. Because Paragraph 377 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 377.

       378.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs

relating to Count Five are no longer live allegations. Because Paragraph 378 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 378.

       379.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs

relating to Count Five are no longer live allegations. Because Paragraph 379 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 379.

       380.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Five has been dismissed and therefore the Paragraphs

relating to Count Five are no longer live allegations. Because Paragraph 380 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 380.




                                               48
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 50 of 92 PageID #: 878



                                         COUNT SIX:
                                      Unjust Enrichment
                  (All Plaintiffs Against Defendants Boeing and Southwest)

       381.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating

to Count Six are no longer live allegations. Because Paragraph 381 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 381.

       382.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating

to Count Six are no longer live allegations. Because Paragraph 382 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 382.

       383.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating

to Count Six are no longer live allegations. Because Paragraph 383 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 383.

       384.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating

to Count Six are no longer live allegations. Because Paragraph 384 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 384.

       385.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating


                                               49
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 51 of 92 PageID #: 879



to Count Six are no longer live allegations. Because Paragraph 385 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 385.

       386.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Six has been dismissed and therefore the Paragraphs relating

to Count Six are no longer live allegations. Because Paragraph 386 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 386.

                                  COUNT SEVEN:
                                      Negligence
    (The Nationwide American Airlines Consumer Class Against Defendant Southwest)

       387.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seven has been dismissed and therefore the Paragraphs

relating to Count Seven are no longer live allegations. Because Paragraph 387 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 387.

       388.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seven has been dismissed and therefore the Paragraphs

relating to Count Seven are no longer live allegations. Because Paragraph 388 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 388.

       389.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seven has been dismissed and therefore the Paragraphs

relating to Count Seven are no longer live allegations. Because Paragraph 389 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the


                                               50
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 52 of 92 PageID #: 880



extent a response is required, Southwest denies the allegations in Paragraph 389, including

subparts 389(a) through 389(d).

       390.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seven has been dismissed and therefore the Paragraphs

relating to Count Seven are no longer live allegations. Because Paragraph 390 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 390.

       391.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seven has been dismissed and therefore the Paragraphs

relating to Count Seven are no longer live allegations. Because Paragraph 391 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 391.

                                        COUNT EIGHT:
                                            Negligence
                           (All Plaintiffs Against Defendant Boeing)

       392.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eight has been dismissed and therefore the Paragraphs

relating to Count Eight are no longer live allegations. Because Paragraph 392 is no longer a live

allegation, contains only legal conclusions, and is not directed at Southwest, no response is

required by Southwest. To the extent a response is required, Southwest denies the allegations in

Paragraph 392.

       393.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eight has been dismissed and therefore the Paragraphs

relating to Count Eight are no longer live allegations. Because Paragraph 393 is no longer a live

allegation, contains only legal conclusions, and is not directed at Southwest, no response is


                                               51
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 53 of 92 PageID #: 881



required by Southwest. To the extent a response is required, Southwest denies the allegations in

Paragraph 393.

       394.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eight has been dismissed and therefore the Paragraphs

relating to Count Eight are no longer live allegations. Because Paragraph 394 is no longer a live

allegation, contains only legal conclusions, and is not directed at Southwest, no response is

required by Southwest. To the extent a response is required, Southwest denies the allegations in

Paragraph 394, including subparts 394(a) through 394(e).

       395.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eight has been dismissed and therefore the Paragraphs

relating to Count Eight are no longer live allegations. Because Paragraph 395 is no longer a live

allegation, contains only legal conclusions, and is not directed at Southwest, no response is

required by Southwest. To the extent a response is required, Southwest denies the allegations in

Paragraph 395.

       396.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eight has been dismissed and therefore the Paragraphs

relating to Count Eight are no longer live allegations. Because Paragraph 396 is no longer a live

allegation, contains only legal conclusions, and is not directed at Southwest, no response is

required by Southwest. To the extent a response is required, Southwest denies the allegations in

Paragraph 396.




                                               52
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 54 of 92 PageID #: 882



II.    State Subclass Claims

       A.       Claims Brought on Behalf of the California Subclass

                                        COUNT NINE:
                        Violation Of The Consumer Legal Remedies Act
                                 Cal. Civ. Code §§ 1750, et seq.
              (The California Subclass Against Defendants Boeing and Southwest)

       397.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 397 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 397.

       398.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 398 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 398.

       399.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 399 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 399.

       400.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 400 is no longer a live




                                               53
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 55 of 92 PageID #: 883



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 400.

       401.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 401 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 401.

       402.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 402 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 402.

       403.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 403 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 403.

       404.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 404 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 404.




                                               54
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 56 of 92 PageID #: 884



       405.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 405 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 405.

       406.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 406 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 406.

       407.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 407 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 407.

       408.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Nine has been dismissed and therefore the Paragraphs

relating to Count Nine are no longer live allegations. Because Paragraph 408 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 408.




                                               55
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 57 of 92 PageID #: 885



                                        COUNT TEN:
                      Violation Of The California False Advertising Law
                            Cal. Bus. & Prof. Code §§ 17500, et seq.
              (The California Subclass Against Defendants Boeing And Southwest)

       409.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 409 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 409.

       410.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 410 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 410.

       411.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 411 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 411.

       412.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 412 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 412.




                                               56
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 58 of 92 PageID #: 886



       413.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 413 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 413.

       414.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 414 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 414.

       415.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 415 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 415.

       416.   Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Ten has been dismissed and therefore the Paragraphs relating

to Count Ten are no longer live allegations. Because Paragraph 416 is no longer a live allegation

and, even it was, it contains only legal conclusions, no response is required. To the extent a

response is required, Southwest denies the allegations in Paragraph 416.




                                               57
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 59 of 92 PageID #: 887



       B.      Claims Brought on Behalf of the Florida Subclass

                                   COUNT ELEVEN:
    Violations Of The Florida Deceptive And Unfair Trade Practices Act (“FDUPTA”)
                               Fla. Stat. §§ 501.201, et seq.
             (The Florida Subclass Against Defendants Boeing and Southwest)

       417.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 417 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 417.

       418.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 418 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 418.

       419.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 419 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 419.

       420.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 420 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 420.



                                               58
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 60 of 92 PageID #: 888



       421.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 421 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 421.

       422.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 422 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 422.

       423.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 423 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 423.

       424.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 424 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 424.

       425.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 425 is no longer a live




                                               59
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 61 of 92 PageID #: 889



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 425.

       426.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 426 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 426.

       427.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 427 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 427.

       428.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 428 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 428.

       429.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 429 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 429.




                                               60
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 62 of 92 PageID #: 890



       430.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 430 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 430.

       431.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 431 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 431.

       432.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Eleven has been dismissed and therefore the Paragraphs

relating to Count Eleven are no longer live allegations. Because Paragraph 432 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 432.

       C.       Claims Brought on Behalf of the New York Subclass

                                     COUNT TWELVE:
                Violation of New York General Business Law (“NY GBL”) § 349
                               N.Y. Gen. Bus. Law §§ 349 et seq.
              (The New York Subclass Against Defendants Boeing and Southwest)

       433.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 433 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 433.



                                               61
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 63 of 92 PageID #: 891



       434.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 434 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 434.

       435.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 435 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 435.

       436.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 436 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 436.

       437.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 437 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 437.

       438.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 438 is no longer a live




                                               62
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 64 of 92 PageID #: 892



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 438.

       439.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 439 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 439.

       440.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 440 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 440.

       441.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 441 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 441.

       442.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 442 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 442.




                                               63
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 65 of 92 PageID #: 893



       443.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 443 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 443.

       444.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 444 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 444.

       445.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 445 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 445.

       446.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 446 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 446.

       447.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 447 is no longer a live




                                               64
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 66 of 92 PageID #: 894



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 447.

       448.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 448 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 448.

       449.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 449 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 449.

       450.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Twelve has been dismissed and therefore the Paragraphs

relating to Count Twelve are no longer live allegations. Because Paragraph 450 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 450.

                                    COUNT THIRTEEN:
                Violation of New York General Business Law (“NY GBL”) § 350
                               N.Y. Gen. Bus. Law. §§ 350 et seq.
              (The New York Subclass Against Defendants Boeing and Southwest)

       451.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 451 is no longer a




                                               65
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 67 of 92 PageID #: 895



live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 451.

       452.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 452 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 452.

       453.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 453 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 453.

       454.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 454 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 454.

       455.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 455 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 455.




                                                 66
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 68 of 92 PageID #: 896



       456.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 456 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 456.

       457.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 457 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 457.

       458.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 458 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 458.

       459.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 459 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 459.

       460.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Thirteen has been dismissed and therefore the Paragraphs

relating to Count Thirteen are no longer live allegations. Because Paragraph 460 is no longer a




                                                 67
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 69 of 92 PageID #: 897



live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 460.

       D.      Claims Brought on Behalf of the Arizona Subclass

                                    COUNT FOURTEEN
                  Violation of the Arizona Consumer Fraud Act (“ACFA”)
                              Ariz. Rev. Stat. §§ 44-1521, et seq.
              (The Arizona Subclass Against Defendants Boeing and Southwest)

       461.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 461 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 461.

       462.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 462 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 462.

       463.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 463 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 463.

       464.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 464 is no longer a



                                                 68
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 70 of 92 PageID #: 898



live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 464.

       465.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 465 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 465.

       466.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 466 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 466.

       467.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 467 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 467.

       468.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 468 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 468.




                                                 69
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 71 of 92 PageID #: 899



       469.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 469 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 469.

       470.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 470 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 470.

       471.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 471 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 471.

       472.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 472 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 472.

       473.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 473 is no longer a




                                                 70
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 72 of 92 PageID #: 900



live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 473.

       474.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 474 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 474.

       475.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 475 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 475.

       476.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 476 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 476.

       477.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 477 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 477.




                                                 71
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 73 of 92 PageID #: 901



       478.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fourteen has been dismissed and therefore the Paragraphs

relating to Count Fourteen are no longer live allegations. Because Paragraph 478 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 478.

       E.       Claims Brought on Behalf of the Indiana Subclass

                                      COUNT FIFTEEN:
              Violation of The Indiana Deceptive Consumer Sales Act (“IDCSA”)
                                Ind. Code §§ 24-5-0.5-0.1, et seq.
              (The Indiana Subclass Against Defendants Boeing and Southwest)

       479.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 479 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 479.

       480.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 480 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 480.

       481.     Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 481 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 481.



                                                 72
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 74 of 92 PageID #: 902



       482.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 482 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 482.

       483.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 483 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 483.

       484.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 484 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 484.

       485.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 485 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 485, including

subparts 485(a) through 485(b).

       486.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs




                                                73
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 75 of 92 PageID #: 903



relating to Count Fifteen are no longer live allegations. Because Paragraph 486 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 486.

       487.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 487 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 487.

       488.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 488 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 488.

       489.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 490 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 490.

       490.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 491 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 491.




                                                74
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 76 of 92 PageID #: 904



       491.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 491 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 491.

       492.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 492 is no longer a live

allegations and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 492.

       493.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 493 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 493.

       494.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Fifteen has been dismissed and therefore the Paragraphs

relating to Count Fifteen are no longer live allegations. Because Paragraph 494 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 494.




                                                75
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 77 of 92 PageID #: 905



       F.      Claims Brought on Behalf of the Georgia Subclass

                                    COUNT SIXTEEN:
               Violation Of The Georgia Fair Business Practices Act (“FBPA”)
                               Ga. Code. §§ 10-1-390, Et Seq.
              (The Georgia Subclass Against Defendants Boeing And Southwest)

       495.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 495 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 495.

       496.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 496 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 496.

       497.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 497 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 497.

       498.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 498 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 498.



                                                76
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 78 of 92 PageID #: 906



       499.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 499 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 499.

       500.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 500 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 500.

       501.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 501 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 501.

       502.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 502 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 502.

       503.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 503 is no longer a live




                                                77
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 79 of 92 PageID #: 907



allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 503.

       504.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 504 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 504.

       505.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 505 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 505.

       506.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 506 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 506.

       507.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 507 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 507.




                                                78
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 80 of 92 PageID #: 908



       508.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 508 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 508.

       509.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 509 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 509.

       510.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 510 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 510.

       511.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Sixteen has been dismissed and therefore the Paragraphs

relating to Count Sixteen are no longer live allegations. Because Paragraph 511 is no longer a live

allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 511.




                                                79
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 81 of 92 PageID #: 909



                                 COUNT SEVENTEEN
       Violation of The Georgia Uniform Deceptive Trade Practices Act (“UDTPA”)
                              Ga. Code. §§ 10-1-370, et seq.
            (The Georgia Subclass Against Defendants Boeing and Southwest)

       512.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 512 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 512.

       513.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 513 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 513.

       514.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 514 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 514.

       515.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 515 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 515.




                                                 80
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 82 of 92 PageID #: 910



       516.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 516 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 516.

       517.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 517 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 517.

       518.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 518 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 518.

       519.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 519 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 519.

       520.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 520 is no longer a




                                                 81
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 83 of 92 PageID #: 911



live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 520.

       521.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 521 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 521.

       522.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 522 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 522.

       523.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 523 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 523.

       524.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 524 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 524.




                                                 82
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 84 of 92 PageID #: 912



        525.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 525 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 525.

        526.    Pursuant to the Court’s Memorandum Opinion and Order entered on February 14,

2020 (ECF No. 56), Plaintiffs’ Count Seventeen has been dismissed and therefore the Paragraphs

relating to Count Seventeen are no longer live allegations. Because Paragraph 526 is no longer a

live allegation and, even it was, it contains only legal conclusions, no response is required. To the

extent a response is required, Southwest denies the allegations in Paragraph 526.

                                      PRAYER FOR RELIEF

        Southwest denies each and every allegation contained in the Prayer for Relief and denies

that Plaintiffs are entitled to any of the relief they purport to seek, including the relief requested in

Paragraphs (A) through (J) of that section.

                                          JURY DEMAND

        Southwest denies that Plaintiffs can proceed to trial, before a jury or the Court, on any of

their claims. Southwest further denies that Plaintiffs have stated and can establish and prove claims

and genuine issues of material fact triable before a jury.

                                        GENERAL DENIAL

        Southwest denies all allegations and/or legal conclusions set forth in Plaintiffs’ Complaint

that have not previously been specifically admitted, denied, or explained.

               AFFIRMATIVE DEFENSES AND OTHER SPECIFIC DEFENSES

        1.      In an abundance of caution, each of the following matters below is affirmatively

pleaded subject to the following conditions: Southwest pleads these defensive matters to the extent


                                                   83
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 85 of 92 PageID #: 913



that it is legally or procedurally necessary to affirmatively plead each of them, but in all instances

(a) without waiving or altering Plaintiffs’ burden to prove each and every element of their causes

of action against Southwest as required by law; and (b) without altering, conceding, or assuming

any burden of proof on the part of Southwest.

       2.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ Complaint fails

to state any claim or cause of action upon which relief can be granted against any Defendant.

       3.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack Article III

standing and subject matter jurisdiction to assert their claims and have suffered no injuries or

damages cognizable under the law and fairly traceable to the alleged action of any Defendant.

       4.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs are unable to

satisfy each and every element of their RICO claims.

       5.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack RICO

standing to assert their RICO claims and have suffered no RICO injuries or damages cognizable

under the RICO statutes.

       6.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot prove the

conclusive financial injury required for RICO.

       7.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot prove

proximate or but-for causation under RICO.

       8.      Plaintiffs’ claims are barred, in whole or in part, because no cognizable RICO

enterprise or association-in-fact exists.

       9.      Plaintiffs’ claims are barred, in whole or in part, because Southwest is not part of

or associated with, nor did it conduct or participate in, any RICO enterprise or association–in-fact.




                                                 84
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 86 of 92 PageID #: 914



        10.     Plaintiffs’ claims are barred, in whole or in part, because no cognizable RICO

conspiracy exists and because Southwest is not part of any RICO conspiracy.

        11.     Plaintiffs’ claims are barred, in whole or in part, because Southwest cannot form a

RICO enterprise or conspire with, or constitute a distinct RICO person with respect to, its own

employees and agents.

        12.     Plaintiffs’ claims are barred, in whole or in part, because Southwest is not liable for

any acts allegedly committed by Boeing.

        13.     Plaintiffs’ claims are barred, in whole or in part, because Southwest cannot be held

jointly and severally liable, vicariously liable, or liable under any doctrine of imputed or secondary

liability.

        14.     Plaintiffs’ claims are barred, in whole or in part, because Southwest itself has been

subject to, a victim of, and has suffered from the adverse effects of the alleged facts and events

giving rise to this action.

        15.     Plaintiffs’ claims are barred, in whole or in part, because Southwest is not liable for

any acts attributable to the FAA and any other third party.

        16.     Plaintiffs’ claims are barred, in whole or in part, because Southwest has not

committed and is not liable for any of the predicate acts to a RICO claim including, without

limitation, mail or wire fraud.

        17.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

allege with particularity the circumstances constituting fraud.

        18.     Plaintiffs’ claims are barred, in whole or in part, because of the absence of the

required knowledge, intention, or mens rea.




                                                  85
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 87 of 92 PageID #: 915



        19.     Plaintiffs’ claims are barred, in whole or in part, because they are predicated on

alleged fraud committed against third parties and non-Plaintiffs, including without limitation the

FAA and the market generally.

        20.     Plaintiffs’ claims are barred, in whole or in part, because Southwest has not

committed or conspired to commit any “racketeering activity” as defined under federal law.

        21.     Plaintiffs’ claims are barred, in whole or in part, because Southwest has not

committed or conspired to commit a pattern, or two or more acts, of “racketeering activity” as

defined under federal law.

        22.     Plaintiffs’ claims are barred, in whole or in part, because any alleged injuries or

damages suffered by Plaintiffs were not by reason of or the direct or proximate result of actions

by Southwest.

        23.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs are responsible,

in whole or in part, for any injuries or damages for which they seek recovery from Southwest.

        24.     Plaintiffs’ claims are barred, in whole or in part, because of Plaintiffs’ own

comparative fault.

        25.     Plaintiffs’ claims are barred, in whole or in part, because they are the result of or

caused by an act, omission, or fault of or by an intervening or superseding act of some person,

entity, or third party other than Southwest and/or for whom Southwest is not legally responsible.

        26.     Plaintiffs’ claims are barred, in whole or in part, because of the doctrine of setoff

or offset.

        27.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ claimed

damages are non-existent, too speculative, impossible to ascertain or allocate, and/or too remote

to permit an award of damages against Southwest.




                                                  86
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 88 of 92 PageID #: 916



       28.     Plaintiffs’ claims are barred, in whole or in part, because of Plaintiffs’ failure to

mitigate their damages.

       29.     Plaintiffs’ claims are barred, in whole or in part, because of the doctrines of

estoppel, waiver, ratification, laches, unclean hands and by the applicable statutes of limitations

and/or repose and other related doctrines and principles and by Plaintiffs’ inequitable conduct, lack

of diligence, delay, and inattention to pursuing such claims.

       30.     Plaintiffs’ claims are barred, in whole or in part, because of contractual defenses

and/or contractual affirmative defenses, including, without limitation, waiver, including,

specifically, waiver of any right to assert their claims as part of a class action lawsuit, release,

disclaimer of reliance, assumption of risk, limitations on liability, accord and satisfaction, and full

compliance.

       31.     To the extent Plaintiffs obtain recovery in any other case predicated on the same

factual allegations, Plaintiffs’ claims are barred, in whole or in part, pursuant to the doctrines of

res judicata and collateral estoppel, and the prohibition on double recovery for the same injury.

       32.     Plaintiffs’ claims are barred, in whole or in part, because their claims are precluded

and/or preempted by federal or other laws or regulations having the force of law.

       33.     Plaintiffs’ claims are barred, in whole or in part, because of the doctrines of primary

jurisdiction and exclusive jurisdiction.

       34.     Plaintiffs’ claims are barred, in whole or in part, because of the economic loss rule

and/or independent duty doctrine.

       35.     Plaintiffs’ claims are barred, in whole or in part, because their proposed classes are

not capable of being certified under the Federal Rules of Civil Procedure.




                                                  87
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 89 of 92 PageID #: 917



          36.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs seek to

improperly assert, and are barred from asserting, a private right of action under 49 U.S.C. 41712

and other laws, statutes, and regulations for which no private right of action is recognized.

          37.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not alleged

and cannot demonstrate that any Defendant owed and violated a duty of disclosure to Plaintiffs.

          38.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not alleged

and cannot demonstrate a duty of disclosure owed and violated that permits a private right of

action.

          39.   Plaintiffs’ claims are barred, in whole or in part, because any claims for punitive or

exemplary damages are subject to the limitations and constraints of the Due Process Clauses of

the Fifth and Fourteenth Amendments to the United States Constitution and/or applicable

limitations under the Texas Constitution and/or statutes of Texas.

          40.   Plaintiffs’ claims are barred, in whole or in part, because punitive, exemplary, or

statutory treble damages should not be imposed in this case unless Plaintiffs are able to prove their

case both by clear and convincing evidence and beyond a reasonable doubt. Failure to include this

higher burden of proof in connection with assessing punitive, exemplary, or statutory treble

damages constitutes a deprivation of property without due process, contrary to the Fifth and/or

Fourteenth Amendment to the United States Constitution.

          41.   Plaintiffs’ claims are barred, in whole or in part, because Southwest has a right to

exercise free speech including, without limitation, all speech made to the public, under the First

Amendment to the United States Constitution and/or applicable provisions of the Texas

Constitution and/or statutes of Texas.




                                                  88
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 90 of 92 PageID #: 918



       42.     Southwest hereby incorporates by reference any other applicable defenses and

affirmative defenses asserted and proved by any other Defendants, including Boeing, or otherwise

demonstrated by the evidence presented to the Court.

       43.     Southwest hereby gives notice that it intends to rely upon any additional affirmative

defenses that become available or apparent during discovery and thus reserves the right to amend

its Answer, including to assert such defenses or claims as well as to delete affirmative defenses as

discovery proceeds, subject to any requisite leave of the Court.

                                   REQUEST FOR RELIEF

       Wherefore, Southwest respectfully requests judgment ordering that Plaintiffs take nothing

by their claims, dismissing with prejudice all counts in Plaintiffs’ Complaint, and awarding

Southwest its costs and attorneys’ fees incurred in defending this action, as well as all other and

further relief to which Southwest may show itself to be justly entitled.




                                                89
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 91 of 92 PageID #: 919



 Dated: March 13, 2020                 Respectfully submitted,

                                       NORTON ROSE FULBRIGHT US LLP

                                       /s/ Michael A. Swartzendruber
                                       Michael A. Swartzendruber (Lead Counsel)
                                       State Bar No. 19557702
                                       Jason K. Fagelman
                                       State Bar No. 00796525
                                       James V. Leito
                                       State Bar No. 24054950
                                       Philip A. Tarpley
                                       State Bar No. 24098501
                                       2200 Ross Ave., Suite 3600
                                       Dallas, TX 75201
                                       Telephone: (214) 855-8000
                                       Facsimile: (214) 855-8200
                                       michael.swartzendruber@nortonrosefulbright.com
                                       jason.fagelman@nortonrosefulbright.com
                                       james.leito@nortonrosefulbright.com
                                       philip.tarpley@nortonrosefulbright.com

                                       Geraldine W. Young
                                       State Bar No. 24084134
                                       1301 McKinney St., Suite 5100
                                       Houston, TX 77010
                                       Telephone: (713) 651-5151
                                       Facsimile: (713) 651-5246
                                       geraldine.young@nortonrosefulbright.com


                                       ATTORNEYS FOR DEFENDANT
                                       SOUTHWEST AIRLINES CO.




                                     90
Case 4:19-cv-00507-ALM Document 69 Filed 03/13/20 Page 92 of 92 PageID #: 920



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, a true and correct copy of the above was served

via email through the Eastern District of Texas’s CM/ECF system.


                                                      /s/ Geraldine W. Young
                                                      Geraldine W. Young




                                              91
